 
Exhibit 10.1


 
REGISTRATION RIGHTS AGREEMENT
 
REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of September 21,
2009, by and among Vitran Corporation Inc., a corporation organized under the
laws of the Province of Ontario (the “Company”), and the undersigned purchasers
(each, a “Purchaser,” and collectively, the “Purchasers”).


WHEREAS:
 
A.           In connection with the Securities Purchase Agreement, dated as of
September 17, 2009, by and among the Company and the Purchasers (the “Securities
Purchase Agreement”), the Company has agreed, upon the terms and subject to the
conditions set forth in the Securities Purchase Agreement, to issue and sell to
each Purchaser shares of the Company’s common stock (the “Common Stock”).
 
B.           In accordance with the terms of the Securities Purchase Agreement,
the Company has agreed to provide certain registration rights under the
Securities Act of 1933, as amended, and the rules and regulations thereunder, or
any similar successor statute (collectively, the “Securities Act”), and
applicable state securities laws.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the
Purchasers hereby agree as follows:
 
ARTICLE 1
 
DEFINITIONS
 
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Securities Purchase Agreement.  As used in
this Agreement, the following terms shall have the following meanings:
 
1.1           “Business Day” means any day other than Saturday, Sunday or any
other day on which commercial banks in The City of New York or the City of
Toronto are authorized or required by law to remain closed.
 
1.2           “Closing Date” shall have the meaning set forth in the Securities
Purchase Agreement.
 
1.3           “Effective Date” means the date the Registration Statement has
first been declared effective by the SEC.
 
1.4           “Effectiveness Deadline” means the date which is 90 calendar days
after the Closing Date.
 

 
 

--------------------------------------------------------------------------------

 



 
1.5           “Filing Deadline” means the date which is 30 days after the
Closing Date.
 
1.6           “Investor” means a Purchaser or any transferee or assignee thereof
to whom a Purchaser or another Investor assigns its rights under this Agreement
and who agrees to become bound by the provisions of this Agreement in accordance
with Article 9.
 
1.7           “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, a government or any department or agency thereof, or other entity
of any kind.
 
1.8            “register,” “registered,” and “registration” refer to a
registration effected by preparing and filing one or more Registration
Statements (as defined below) in compliance with the Securities Act and pursuant
to Rule 415 and the declaration or ordering of effectiveness of such
Registration Statement(s) by the SEC.
 
1.9           “Registrable Securities” means (i) the Common Stock issued
pursuant to the Securities Purchase Agreement, and (ii) any share capital of the
Company issued with respect to such Common Stock as a result of any split,
dividend, recapitalization, exchange or similar event or otherwise.
 
1.10           “Registration Statement” means a registration statement or
registration statements of the Company filed under the Securities Act covering
the Registrable Securities, any amendments, supplements, and exhibits thereto
and any material incorporated by reference (or deemed to be incorporated by
reference) therein.
 
1.11           “Required Holders” means the holders of at least 50% of the
Registrable Securities.
 
1.12           “Rule 415” means Rule 415 under the Securities Act or any
successor rule providing for offering securities on a continuous or delayed
basis.
 
1.13           “SEC” means the United States Securities and Exchange Commission.
 
ARTICLE 2
 
REGISTRATION
 
2.1           Mandatory Registration.  The Company shall prepare, and, as soon
as practicable but in no event later than the Filing Deadline, file with the SEC
the Registration Statement on Form S-3 covering the resale of all of the
Registrable Securities.  In the event that Form S-3 is unavailable for such a
registration, the Company shall use such other form as is available for such a
registration, subject to the provisions of Section 2.4.  The Registration
Statement prepared pursuant hereto shall register for resale all of the
Registrable Securities outstanding as of the date the Registration Statement is
initially filed with the SEC.  The Registration Statement shall contain (except
if otherwise directed by the Required Holders) the “Selling Stockholders”
and  “Plan of Distribution” sections in substantially the form attached hereto
as Exhibit A.  The Company shall use commercially reasonable efforts to have the
Registration Statement declared effective by the SEC as soon as practicable, but
in no event later than the Effectiveness Deadline.
 

 
 

--------------------------------------------------------------------------------

 

By 9:30 a.m. on the Business Day immediately following the Effective Date, the
Company shall file with the SEC in accordance with Rule 424 under the Securities
Act the final prospectus to be used in connection with sales pursuant to such
Registration Statement.
 
2.2           Limitation to Registrable Securities.  In no event shall the
Company include any securities other than Registrable Securities on any
Registration Statement without the prior written consent of the Required
Holders.
 
2.3           Legal Counsel.  Each Investor may designate legal counsel from
time to time to review and oversee at the expense of such Investor any
registration pursuant to this Article 2 (the “Legal Counsel”).  The Company and
Legal Counsel shall reasonably cooperate with each other in performing the
Company’s obligations under this Agreement.
 
2.4           Ineligibility for Form S-3.  In the event that Form S-3 is not
available for the registration of the resale of Registrable Securities
hereunder, the Company shall (i) register the resale of the Registrable
Securities on another appropriate form that covers the resale of all of the
Registrable Securities pursuant to the provisions of this Agreement and (ii)
undertake to register the Registrable Securities on Form S-3 as soon as such
form is available, provided that the Company shall maintain the effectiveness of
the Registration Statement then in effect until such time as a Registration
Statement on Form S-3 covering the Registrable Securities has been declared
effective by the SEC.
 
2.5           Effect of Failure to File and Obtain and Maintain Effectiveness of
Registration Statement.  If (i) a Registration Statement covering all of the
Registrable Securities is (A) not filed with the SEC on or before the applicable
Filing Deadline (a “Filing Failure”) or (B) not declared effective by the SEC on
or before the applicable Effectiveness Deadline (an “Effectiveness Failure”) or
(ii) on any day after the Effective Date sales of all of the Registrable
Securities required to be included on such Registration Statement cannot be made
(other than during an Allowable Grace Period (as defined in Section 3.16)
pursuant to such Registration Statement or otherwise (including, without
limitation, because of a failure to keep such Registration Statement effective,
to disclose such information as is necessary for sales to be made pursuant to
such Registration Statement, or to maintain the listing of the Common Stock) (a
“Maintenance Failure”) then, as partial relief for the damages to any holder by
reason of any such delay in or reduction of its ability to sell the Common Stock
(which remedy shall not be exclusive of any other remedies available at law or
in equity) and not as a penalty, the Company shall pay to each holder of
Registrable Securities relating to such Registration Statement an amount in cash
equal to 1.0% of the aggregate Purchase Price (as defined in the Securities
Purchase Agreement) paid by such Purchaser on each of the following dates: (i)
on every 30th day after the day of a Filing Failure and thereafter (pro rated
for periods totaling less than 30 days) until the earlier of (x) the date as of
which the Investors may sell all of the Registrable Securities without
limitation or restriction pursuant to Rule 144 (or any successor thereto)
promulgated under the Securities Act (“Rule 144”) and (y) the date on which such
Filing Failure is cured; (ii) on every 30th day after the day of an
Effectiveness Failure and thereafter (pro rated for periods totaling less than
30 days) until the earlier of (x) the date as of which the Investors may sell
all of the Registrable Securities without limitation or restriction pursuant to
Rule 144 and (y) the date on which such Effectiveness Failure is cured; (iii) on
every 30th day after the initial day of a Maintenance Failure and thereafter
(pro rated for periods totaling less than 30
 

 
 

--------------------------------------------------------------------------------

 

days) until the earlier of (x) the date as of which the Investors may sell all
of the Registrable Securities without limitation or restriction pursuant to Rule
144 and (y) the date on which such Maintenance Failure is cured.  The payments
to which a holder shall be entitled pursuant to this Section 2.5 are referred to
herein as “Registration Delay Payments.”  Registration Delay Payments shall be
paid on the earlier of (I) the 30th day after the event or failure giving rise
to the Registration Delay Payments has occurred and (II) the third Business Day
after the event or failure giving rise to the Registration Delay Payments is
cured.  In the event the Company fails to make Registration Delay Payments in a
timely manner, such Registration Delay Payments shall bear interest at the rate
of 2.0% per month (prorated for partial months) until paid in
full.  Notwithstanding anything herein or in the Securities Purchase Agreement
to the contrary, in no event shall the aggregate amount of Registration Delay
Payments payable to any Investor exceed, in the aggregate, 10% of the aggregate
Purchase Price paid by such Purchaser.
 
ARTICLE 3
 
RELATED OBLIGATIONS
 
At such time as the Company is obligated to file a Registration Statement with
the SEC pursuant to Section 2.1, the Company will use commercially reasonable
efforts to effect the registration of the Registrable Securities in accordance
with the intended method of disposition thereof and, pursuant thereto, the
Company shall have the following obligations:
 
3.1           Acceleration; Adequate Disclosure.  The Company shall submit to
the SEC, within two Business Days after the Company learns that no review of a
particular Registration Statement will be made by the staff of the SEC or that
the staff has no further comments on a particular Registration Statement, as the
case may be, a request for acceleration of effectiveness of such Registration
Statement to a time and date not later than 48 hours after the submission of
such request.  The Company shall keep each Registration Statement continuously
effective pursuant to Rule 415 at all times until the earlier of (i) the date as
of which the Investors may sell all of the Registrable Securities covered by
such Registration Statement without limitation or restriction pursuant to Rule
144 (or any successor thereto) promulgated under the Securities Act without the
requirement for the Company to be in compliance with the current public
information requirements under Rule 144 or (ii) the date on which the Investors
shall have sold all of the Registrable Securities covered by such Registration
Statement (the “Registration Period”).  The Company shall ensure that each
Registration Statement (including any amendments or supplements thereto and
prospectuses contained therein) does not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein, or
necessary to make the statements therein (in the case of prospectuses, in the
light of the circumstances in which they were made) not misleading.
 
3.2           Amendments to Registration Statement.  The Company shall prepare
and file with the SEC such amendments (including post-effective amendments) and
supplements to a Registration Statement and the prospectus used in connection
with such Registration Statement, which prospectus is to be filed pursuant to
Rule 424 promulgated under the Securities Act, as may be necessary to keep such
Registration Statement continuously effective at all times during the
Registration Period, and, during such period, comply in all material respects
with the provisions of the Securities Act with respect to the disposition of all
Registrable Securities of the
 

 
 

--------------------------------------------------------------------------------

 

Company covered by such Registration Statement until such time as all of such
Registrable Securities shall have been disposed of in accordance with the
intended methods of disposition by the seller or sellers thereof as set forth in
such Registration Statement.  In the case of amendments and supplements to a
Registration Statement which are required to be filed pursuant to this Agreement
(including pursuant to this Section 3.2) by reason of the Company filing a
report on Form 10-Q, Form 10-K or any analogous report under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), the Company shall have
incorporated such report by reference into such Registration Statement, if
applicable, or shall file such amendments or supplements with the SEC on the
same day on which the Exchange Act report is filed which created the requirement
for the Company to amend or supplement such Registration Statement.  The Company
shall respond as promptly as reasonably practicable to any comments received
from the SEC with respect to each Registration Statement or any amendment
thereto and, as promptly as reasonably possible, provide the Investors true and
complete copies of all correspondence from and to the SEC relating to such
Registration Statement that pertains to the Investors as “Selling Stockholders”
but not any comments that would result in the disclosure to the Investors of
material and non-public information concerning the Company.
 
3.3           Review by Legal Counsel; Information Rights.  The Company shall
(A) permit Legal Counsel to review and comment upon (i) a Registration Statement
at least three Business Days prior to its filing with the SEC and (ii) all
amendments and supplements to all Registration Statements (except for Annual
Reports on Form 10-K, and Reports on Form 10-Q, Reports on Form 8-K and any
similar or successor reports) at least three Business Days prior to their filing
with the SEC, and (B) not file any Registration Statement or amendment or
supplement thereto in a form to which Legal Counsel reasonably objects. Legal
Counsel shall provide any comments within two Business Days after receipt of a
document for review pursuant to the previous sentence.  The Company shall, as
promptly as practicable, furnish to Legal Counsel, without charge, (i) copies of
any correspondence from the SEC or the staff of the SEC to the Company or its
representatives relating to any Registration Statement, (ii) after the same is
prepared and filed with the SEC, one copy of any Registration Statement and any
amendment(s) thereto, including financial statements and schedules, all
documents incorporated therein by reference, if requested by an Investor, and
all exhibits and (iii) upon the effectiveness of any Registration Statement, one
copy of the prospectus included in such Registration Statement and all
amendments and supplements thereto.  The Company shall reasonably cooperate with
Legal Counsel in performing the Company’s obligations pursuant to this Article
3.
 
3.4           Prospectus Delivery.  The Company shall, as promptly as
practicable, furnish to each Investor whose Registrable Securities are included
in any Registration Statement, without charge,  (i) after the same is prepared
and filed with the SEC, at least one copy of such Registration Statement and any
amendment(s) thereto, including financial statements and schedules, all
documents incorporated therein by reference, if requested by an Investor, all
exhibits and each preliminary prospectus, (ii) upon the effectiveness of any
Registration Statement, an electronic copy of the prospectus included in such
Registration Statement and all amendments and supplements thereto; provided,
that the Company shall promptly provide each Investor with such number of copies
of such prospectus as such Investor may reasonably request and (iii) such other
documents, including copies of any preliminary or final prospectus, as such
Investor may reasonably request from time to time in order to facilitate the
disposition of the Registrable Securities owned by such Investor.
 

 
 

--------------------------------------------------------------------------------

 



 
3.5           Blue Sky Compliance.  The Company shall use commercially
reasonable efforts to (i) register and qualify or cooperate with the selling
Investors in connection with the registration or qualification (or exemption
from the registration or qualification) of Registrable Securities for the resale
by Investors of the Registrable Securities covered by a Registration Statement
under such other securities or “blue sky” laws of all applicable jurisdictions
in the United States, (ii) prepare and file in those jurisdictions, such
amendments (including post-effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain the
effectiveness thereof during the Registration Period, (iii) take such other
actions as may be necessary to maintain such registrations and qualifications in
effect at all times during the Registration Period, and (iv) take all other
actions reasonably necessary or advisable to qualify the Registrable Securities
for sale in such jurisdictions; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (x) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3.5, (y) subject itself to general taxation in any such
jurisdiction, or (z) file a general consent to service of process in any such
jurisdiction.  The Company shall promptly notify Legal Counsel and each Investor
who holds Registrable Securities of the receipt by the Company of any
notification with respect to the suspension of the registration or qualification
of any of the Registrable Securities for sale under the securities or “blue sky”
laws of any jurisdiction in the United States or its receipt of notice of the
initiation or threatening of any proceeding for such purpose.
 
3.6           Updates to Prospectus.  The Company shall notify Legal Counsel and
each Investor in writing of the happening of any event, as promptly as
practicable after becoming aware of such event, or the passage of time as a
result of which a Registration Statement or the prospectus included in a
Registration Statement, as then in effect, includes an untrue statement of a
material fact or an omission to state a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading (provided that in no
event shall such notice contain any material non-public information), and,
subject to Section 3.16, promptly prepare a supplement or amendment to such
Registration Statement to correct such untrue statement or omission and deliver
ten (10) copies of such supplement or amendment to Legal Counsel and each
Investor (or such other number of copies as Legal Counsel or such Investor may
reasonably request).  The Company shall also promptly notify Legal Counsel and
each Investor in writing (i) when a prospectus or any prospectus supplement or
post-effective amendment has been filed, and when a Registration Statement or
any post-effective amendment has become effective (notification of such
effectiveness shall be delivered to Legal Counsel and each Investor by facsimile
on the same day of such effectiveness and by overnight mail), (ii) of any
request by the SEC or any other federal or state government authority for
amendments or supplements to a Registration Statement or related prospectus or
related information, (iii) of the Company’s reasonable determination that a
post-effective amendment to a Registration Statement would be appropriate, and
(iv) when the SEC notifies the Company whether there will be a “review” of such
Registration Statement and whenever the SEC comments in writing on any
Registration Statement (in which case the Company shall provide to each of the
Investors true and complete copies of all comments that pertain to the Investors
as a “Selling Stockholder” or to the “Plan of Distribution” and all written
responses thereto, but not information that the Company believes would
constitute material and non-public information).  The Company shall notify Legal
Counsel and each Investor in writing not more than one Business Day after (x)
the Company becoming aware of the issuance by the
 

 
 

--------------------------------------------------------------------------------

 

SEC or any other federal or state governmental authority of any stop order
suspending the effectiveness of a Registration Statement covering any or all of
the Registrable Securities or the initiation of any action, claim, suit,
investigation or proceeding (including, without limitation, an investigation or
partial proceeding, such as a deposition), whether commenced or threatened
(collectively, “Proceeding”), for that purpose; or (y) the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any Proceeding for such
purpose.
 
3.7           Prevention of Suspension of Effectiveness.  The Company shall use
commercially reasonable efforts to prevent the issuance of any stop order or
other suspension of effectiveness of a Registration Statement, or the suspension
of the qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction and, if such an order or suspension is
issued, to obtain the withdrawal of such order or suspension at the earliest
possible moment and to notify Legal Counsel and each Investor who holds
Registrable Securities being sold of the issuance of such order and the
resolution thereof or its receipt of notice of the initiation or threat of any
proceeding for such purpose.
 
3.8           Underwriter Status.  If, after the execution of this Agreement,
the SEC informs the Company that one or more of the Investors may be an
underwriter of Registrable Securities, at the request of the Company, such
Investor shall reasonably cooperate with the Company in amending the
Registration Statement to reflect the fact that such Investor is an underwriter.
 
3.9           Confidentiality.  The Company shall hold in confidence and not
make any disclosure of information concerning an Investor provided to the
Company unless (i) disclosure of such information is necessary to comply with
federal or state securities laws or Canadian Securities Laws, (ii) the
disclosure of such information is necessary to avoid or correct a misstatement
or omission in any Registration Statement, (iii) the release of such information
is ordered pursuant to a subpoena or other order from a court or governmental
body of competent jurisdiction, or (iv) such information has been made generally
available to the public.  The Company agrees that it shall, upon learning that
disclosure of such information concerning an Investor is sought in or by a court
or governmental body of competent jurisdiction or through other means, give
prompt written notice to such Investor and allow such Investor, at the
Investor’s expense, to undertake appropriate action to prevent disclosure of, or
to obtain a protective order for, such information.
 
3.10           Listing of Registrable Securities.  The Company shall cause all
of the Registrable Securities covered by a Registration Statement to be listed
on the Toronto Stock Exchange and the Nasdaq Global Market and each other
securities exchange or automated quotation system on which securities of the
same class or series issued by the Company are then listed.  The Company shall
pay all fees and expenses in connection with satisfying its obligation under
this Section 3.10.
 
3.11           Certificates.  The Company shall cooperate with the Investors who
hold Registrable Securities being offered and, to the extent applicable,
facilitate the timely preparation and delivery of certificates (not bearing any
restrictive legend) representing the Registrable Securities to be offered
pursuant to a Registration Statement and enable such certificates to be in
 

 
 

--------------------------------------------------------------------------------

 

such amounts as the Investors may reasonably request and registered in such
names as the Investors may request.
 
3.12           Prospectus Supplements Requested by Investor.  If reasonably
requested by an Investor, the Company shall, as soon as practicable (i)
incorporate in a prospectus supplement or post-effective amendment such
information as an Investor reasonably requests to be included therein relating
to the sale and distribution of Registrable Securities, including, without
limitation, information with respect to the number of Registrable Securities
being offered or sold, the purchase price being paid therefor and any other
terms of the offering of the Registrable Securities to be sold in such offering;
(ii) make all required filings of such prospectus supplement or post-effective
amendment after being notified of the matters to be incorporated in such
prospectus supplement or post-effective amendment; and (iii) supplement or make
amendments to any Registration Statement if reasonably requested by an Investor
holding any Registrable Securities.
 
3.13           Compliance with Regulations.  The Company shall otherwise use
commercially reasonable efforts to comply with all applicable rules and
regulations of the SEC, the Ontario Securities Commission, and all other
applicable regulatory authorities in connection with any registration hereunder,
including without limitation Rule 172 under the Securities Act.  Further, the
Company shall notify the Investors promptly if the Company no longer satisfies
the conditions of Rule 172.
 
3.14           Reporting Issuer Status.  During the Registration Period, the
Company shall continue to be a “reporting issuer” or the equivalent thereof in
good standing under the applicable Canadian Securities Laws in each of the
provinces of Canada and is in and shall continue to be in compliance with all
applicable Canadian Securities Laws in all material respects and will make all
necessary filings (including, without limitation, the filing of all continuous
disclosure materials) required to be filed by the Company pursuant to the
Canadian Securities Laws, but will not be required to qualify the Registrable
Securities for sale in Canada.
 
3.15           Confirmation of Effectiveness to Transfer Agent.  Within one
Business Day after a Registration Statement that covers Registrable Securities
is ordered effective by the SEC, the Company shall deliver, and shall cause
legal counsel for the Company to deliver, to the transfer agent for such
Registrable Securities (with copies to the Investors whose Registrable
Securities are included in such Registration Statement) confirmation that such
Registration Statement has been declared effective by the SEC in the form
attached hereto as Exhibit B.
 
3.16           Disclosure Grace Period.  Notwithstanding anything to the
contrary herein, at any time after the Effective Date, the Company may delay the
disclosure of material non-public information concerning the Company the
disclosure of which at the time is not, in the good faith opinion of the Board
of Directors of the Company, in the best interest of the Company and, in the
opinion of counsel to the Company, otherwise required (a “Grace Period”);
provided, that the Company shall promptly (i) notify the Investors in writing of
the existence of material non-public information giving rise to a Grace Period
(provided that in each notice the Company will not disclose the content of such
material non-public information to the Investors) and the date on which the
Grace Period will begin, (ii) use commercially reasonable efforts to terminate a
Grace Period as promptly as practicable, and (iii) notify the Investors in
writing of the date on which
 

 
 

--------------------------------------------------------------------------------

 

the Grace Period ends; and, provided further, that no Grace Period shall exceed
20 consecutive days and no more than two Grace Periods shall occur during any
365 day period and the first day of any Grace Period must be at least two
trading days after the last day of any prior Grace Period (each, an “Allowable
Grace Period”).  For purposes of determining the length of a Grace Period above,
the Grace Period shall begin on and include the date the Investors receive the
notice referred to in clause (i) and shall end on and include the later of the
date the Investors receive the notice referred to in clause (ii) and the date
referred to in such notice.  The provisions of Section 2.5 hereof shall not be
applicable during the period of any Allowable Grace Period.  Upon expiration of
the Grace Period, the Company shall again be bound by the first sentence of
Section 3.6 with respect to the information giving rise thereto unless such
material non-public information is no longer applicable.  Notwithstanding
anything to the contrary, the Company shall cause its transfer agent to deliver
unlegended shares of Common Stock to a transferee of an Investor in accordance
with the terms of the Securities Purchase Agreement in connection with any sale
of Registrable Securities with respect to which an Investor has entered into a
contract for sale prior to the Investor’s receipt of the notice of a Grace
Period and for which the Investor has not yet settled.
 
3.17           S-3 Eligibility.  The Company shall use commercially reasonable
efforts to maintain compliance with the eligibility requirements of Form S-3 so
that such form is continuously available for the registration of the resale of
Registrable Securities during the Registration Period.
 
ARTICLE 4
 
OBLIGATIONS OF THE INVESTORS
 
4.1           Information to be Included in Registration Statement.  At least
five Business Days prior to the first anticipated filing date of a Registration
Statement other than the initial Registration Statement, the Company shall
notify each Investor in writing of the information the Company requires from
each such Investor if such Investor elects to have any of such Investor’s
Registrable Securities included in such Registration Statement.  It shall be a
condition precedent to the obligations of the Company to complete the
registration pursuant to this Agreement with respect to the Registrable
Securities of a particular Investor that such Investor furnish to the Company
such information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it as shall
be reasonably required to effect the effectiveness of the registration of such
Registrable Securities and shall execute such documents in connection with such
registration as the Company may reasonably request.
 
4.2           Cooperation.  Each Investor, by such Investor’s acceptance of the
Registrable Securities, agrees to cooperate with the Company as reasonably
requested by the Company in connection with the preparation and filing of any
Registration Statement hereunder, unless such Investor has notified the Company
in writing of such Investor’s election to exclude all of such Investor’s
Registrable Securities from such Registration Statement.
 
4.3           Cease Disposition.  Each Investor agrees that, upon receipt of any
notice from the Company of the happening of any event of the kind described in
Section 3.6, such Investor will immediately discontinue disposition of
Registrable Securities pursuant to any Registration
 

 
 

--------------------------------------------------------------------------------

 

Statement(s) covering such Registrable Securities until such Investor’s receipt
of notice that the supplemented or amended prospectus contemplated by Section
3.6 has been filed with the SEC or receipt of notice that no supplement or
amendment is required.  Notwithstanding anything to the contrary, the Company
shall cause its transfer agent to deliver unlegended shares of Common Stock to a
transferee of an Investor in accordance with the terms of the Securities
Purchase Agreement in connection with any sale of Registrable Securities with
respect to which an Investor has entered into a contract for sale prior to the
Investor’s receipt of a notice from the Company of the happening of any event of
the kind described in Section 3.6 and for which the Investor has not yet
settled.
 
4.4           Prospectus Delivery.  Each Investor covenants and agrees that it
will comply with the prospectus delivery requirements of the Securities Act as
applicable to it or an exemption therefrom in connection with sales of
Registrable Securities pursuant to the Registration Statement.
 
ARTICLE 5
 
EXPENSES OF REGISTRATION
 
All expenses, other than underwriting discounts and commissions or as otherwise
provided in this Agreement, incurred in connection with registrations, filings
or qualifications pursuant to Articles 2 and 3, including, without limitation,
all registration, listing and qualifications fees, printer’s and accounting
fees, and fees and disbursements of counsel for the Company shall be paid by the
Company.
 
ARTICLE 6
 
INDEMNIFICATION
 
In the event any Registrable Securities are included in a Registration Statement
under this Agreement:
 
6.1           Indemnification by Company.  To the fullest extent permitted by
law, the Company will, and hereby does, indemnify, hold harmless and defend each
Investor, the directors, officers, members, partners, employees, agents,
representatives of, and each Person, if any, who controls any Investor within
the meaning of the Securities Act or the Exchange Act (each, an “Indemnified
Person”), against any losses, claims, damages, liabilities, judgments, fines,
penalties, charges, costs, reasonable attorneys’ fees, amounts paid in
settlement or expenses, joint or several, (collectively, “Claims”) incurred in
investigating, preparing or defending any action, claim, suit, inquiry,
proceeding, investigation or appeal taken from the foregoing by or before any
court or governmental, administrative or other regulatory agency, body or the
SEC, whether pending or threatened, whether or not an indemnified party is or
may be a party thereto (“Indemnified Damages”), to which any of them may become
subject insofar as such Claims (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon:  (i) any untrue
statement or alleged untrue statement of a material fact in a Registration
Statement or any post-effective amendment thereto or in any filing made in
connection with the qualification of the offering under the securities or other
“blue sky” laws of
 

 
 

--------------------------------------------------------------------------------

 

any jurisdiction in which Registrable Securities are offered (“Blue Sky
Filing”), or the omission or alleged omission to state a material fact required
to be stated therein or necessary to make the statements therein not misleading,
(ii) any untrue statement or alleged untrue statement of a material fact
contained in any preliminary prospectus if used prior to the effective date of
such Registration Statement, or contained in the final prospectus (as amended or
supplemented, if the Company files any amendment thereof or supplement thereto
with the SEC) or the omission or alleged omission to state therein any material
fact necessary to make the statements made therein, in the light of the
circumstances under which the statements therein were made, not misleading,
(iii) any violation or alleged violation by the Company of the Securities Act,
the Exchange Act, the Canadian Securities Laws, any other law, including,
without limitation, any state securities law, or any rule or regulation
thereunder relating to the offer or sale of the Registrable Securities pursuant
to a Registration Statement or (iv) any violation of this Agreement (the matters
in the foregoing clauses (i) through (iv) being, collectively,
“Violations”).  Subject to Section 6.3, the Company shall reimburse the
Indemnified Persons, promptly as such Indemnified Damages are incurred and are
due and payable, for any legal fees or other reasonable expenses incurred by
them in connection with investigating or defending any such
Claim.  Notwithstanding anything to the contrary contained herein, the
indemnification agreement contained in this Section 6.1:  (i) shall not apply to
a Claim by an Indemnified Person arising out of or based upon a Violation which
occurs in reliance upon and in strict conformity with information furnished in
writing to the Company by such Indemnified Person expressly for use in the
Registration Statement or any amendment thereof or supplement thereto, if such
prospectus was timely made available by the Company to such Indemnified Person
pursuant to Section 3.3; and (ii) shall not apply to amounts paid in settlement
of any Claim if such settlement is effected without the prior written consent of
the Company, which consent shall not be unreasonably withheld or delayed.  Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of the Indemnified Person and shall survive the transfer of
the Registrable Securities by the Investors pursuant to Article 9.
 
6.2           Indemnification by Investor.  In connection with any Registration
Statement in which an Investor is participating, each such Investor agrees to
severally and not jointly indemnify, hold harmless and defend, to the same
extent and in the same manner as is set forth in Section 6.1, the Company, each
of its directors, each of its officers who signs the Registration Statement and
each Person, if any, who controls the Company within the meaning of the
Securities Act or the Exchange Act (each, an “Indemnified Party”), against any
Claim or Indemnified Damages to which any of them may become subject, under the
Securities Act, the Exchange Act. Canadian Securities Laws or otherwise, insofar
as such Claim or Indemnified Damages arise out of or are based upon any
Violation, in each case to the extent, and only to the extent, that such
Violation occurs in reliance upon and in strict conformity with written
information furnished to the Company by such Investor expressly for use in the
Registration Statement or any amendment thereof or supplement thereto and,
subject to Section 6.3, such Investor will reimburse any legal or other expenses
reasonably incurred by an Indemnified Party in connection with investigating or
defending any such Claim; provided, however, that the indemnity agreement
contained in this Section 6.2 and the agreement with respect to contribution
contained in Article 7 shall not apply to amounts paid in settlement of any
Claim if such settlement is effected without the prior written consent of such
Investor, which consent shall not be unreasonably withheld or delayed; provided,
further, however, that the Investor shall be liable under this Section 6.2 for
only that amount of a Claim or Indemnified Damages as does not
 

 
 

--------------------------------------------------------------------------------

 

exceed the dollar amount of the net proceeds received by such Investor as a
result of the sale of Registrable Securities pursuant to such Registration
Statement.  Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Indemnified Party and shall
survive the transfer of the Registrable Securities by the Investors pursuant to
Article 9.  Notwithstanding anything to the contrary contained herein, the
indemnification agreement contained in this Section 6.2 with respect to any
preliminary prospectus shall not inure to the benefit of any Indemnified Party
if the untrue statement or omission of material fact contained in the
preliminary prospectus was corrected on a timely basis in the prospectus, as
then amended or supplemented.
 
6.3           Participation; Cooperation.  Promptly after receipt by an
Indemnified Person or Indemnified Party under this Article 6 of notice of the
commencement of any action or proceeding (including any governmental action or
proceeding) involving a Claim, such Indemnified Person or Indemnified Party
shall, if a Claim in respect thereof is to be made against any indemnifying
party under this Article 6, deliver to the indemnifying party a written notice
of the commencement thereof, and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume control of the
defense thereof with counsel mutually satisfactory to the indemnifying party and
the Indemnified Person or the Indemnified Party, as the case may be; provided,
however, that an Indemnified Person or Indemnified Party shall have the right to
retain its own counsel with the fees and expenses of not more than one counsel
for such Indemnified Person or Indemnified Party to be paid by the indemnifying
party, if, in the reasonable opinion of counsel retained by the indemnifying
party, the representation by such counsel of the Indemnified Person or
Indemnified Party and the indemnifying party would be inappropriate due to
actual or potential differing interests between such Indemnified Person or
Indemnified Party and any other party represented by such counsel in such
proceeding.  In the case of an Indemnified Person, legal counsel referred to in
the proviso of the immediately preceding sentence shall be selected by the
Investors holding at least a majority in interest of the Registrable Securities
included in the Registration Statement to which the Claim relates.  The
Indemnified Party or Indemnified Person shall cooperate fully with the
indemnifying party in connection with any negotiation or defense of any such
action or Claim by the indemnifying party and shall furnish to the indemnifying
party all information reasonably available to the Indemnified Party or
Indemnified Person that relates to such action or Claim.  The indemnifying party
shall keep the Indemnified Party or Indemnified Person reasonably apprised at
all times as to the status of the defense or any settlement negotiations with
respect thereto.  No indemnifying party shall be liable for any settlement of
any action, claim or proceeding effected without its prior written consent,
provided, however, that the indemnifying party shall not unreasonably withhold,
delay or condition its consent.  No indemnifying party shall, without the prior
written consent of the Indemnified Party or Indemnified Person, consent to entry
of any judgment or enter into any settlement or other compromise that does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party or Indemnified Person of a release from all liability
in respect to such Claim or litigation, and such settlement shall not include
any admission as to fault on the part of the Indemnified Party.  Following
indemnification as provided for hereunder, the indemnifying party shall be
subrogated to all rights of the Indemnified Party or Indemnified Person with
respect to all third parties, firms or corporations relating to the matter for
which indemnification has been made.  The failure to deliver written notice to
the indemnifying party within a reasonable time of the commencement
 

 
 

--------------------------------------------------------------------------------

 

of any such action shall not relieve such indemnifying party of any liability to
the Indemnified Person or Indemnified Party under this Article 6, except to the
extent that the indemnifying party is materially prejudiced in its ability to
defend such action.
 
6.4           Payment of Indemnification.  The indemnification required by this
Article 6 shall be made by periodic payments of the amount thereof during the
course of the investigation or defense, as and when bills are received or
Indemnified Damages are incurred.
 
6.5           Non-Exclusive Remedy.  The indemnity agreements contained herein
shall be in addition to (i) any cause of action or similar right of the
Indemnified Party or Indemnified Person against the indemnifying party or
others, and (ii) any liabilities the indemnifying party may be subject to
pursuant to the law.
 
ARTICLE 7
 
CONTRIBUTION
 
To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Article
6 to the fullest extent permitted by law; provided, however, that:  (i) no
Person involved in the sale of Registrable Securities that is guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) in connection with such sale shall be entitled to contribution
from any Person involved in such sale of Registrable Securities who was not
guilty of fraudulent misrepresentation; and (ii) contribution by any seller of
Registrable Securities shall be limited in amount to the net amount of proceeds
received by such seller from the sale of such Registrable Securities pursuant to
such Registration Statement.
 
ARTICLE 8
 
REPORTS UNDER THE EXCHANGE ACT
 
8.1           With a view to making available to the Investors the benefits of
Rule 144 promulgated under the Securities Act or any other similar rule or
regulation of the SEC that may at any time permit the Investors to sell
securities of the Company to the public without registration (“Rule 144”), the
Company agrees to:
 
(a)           make and keep public information available, as those terms are
understood and defined in Rule 144;
 
(b)           file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act
so long as the Company remains subject to such requirements and the filing of
such reports and other documents is required for the applicable provisions of
Rule 144; and
 
(c)           furnish to each Investor so long as such Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company, if
true, that it has complied with the reporting requirements of Rule 144, the
Securities Act and the Exchange Act,
 

 
 

--------------------------------------------------------------------------------

 

and (ii) such other information as may be reasonably requested to permit the
Investors to sell such securities pursuant to Rule 144 without registration.
 
ARTICLE 9
 
ASSIGNMENT OF REGISTRATION RIGHTS
 
The rights under this Agreement shall be automatically assignable by the
Investors to any transferee of all or any portion of such Investor’s Registrable
Securities if:  (i) the Investor agrees in writing with the transferee or
assignee to assign such rights, and a copy of such agreement is furnished to the
Company within a reasonable time after such assignment; (ii) the Company is,
within a reasonable time after such transfer or assignment, furnished with
written notice of (a) the name and address of such transferee or assignee, and
(b) the securities with respect to which such registration rights are being
transferred or assigned; (iii) immediately following such transfer or assignment
the further disposition of such securities by the transferee or assignee is
restricted under the Securities Act or applicable state securities laws; (iv) at
or before the time the Company receives the written notice contemplated by
clause (ii) of this sentence the transferee or assignee agrees in writing with
the Company to be bound by all of the provisions contained herein; and (v) such
transfer shall have been made in accordance with the applicable requirements of
the Securities Purchase Agreement, and in accordance with all applicable
securities laws.
 
ARTICLE 10
 
AMENDMENT OF REGISTRATION RIGHTS
 
Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Required
Holders.  Any amendment or waiver effected in accordance with this Article 10
shall be binding upon each Investor and the Company.  No such amendment shall be
effective to the extent that it applies to less than all of the holders of the
Registrable Securities.  No consideration shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of any of this
Agreement unless the same consideration also is offered to all of the parties to
this Agreement.
 
ARTICLE 11
 
MISCELLANEOUS
 
11.1           Holders of Record.  A Person is deemed to be a holder of
Registrable Securities whenever such Person owns or is deemed to own of record
such Registrable Securities.  If the Company receives conflicting instructions,
notices or elections from two or more Persons with respect to the same
Registrable Securities, the Company shall act upon the basis of instructions,
notice or election received from the record owner of such Registrable
Securities.
 
11.2           Notices.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed
 

 
 

--------------------------------------------------------------------------------

 

to have been delivered:  (i) upon receipt, when delivered personally; (ii) upon
receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
or (iii) one Business Day after deposit with a nationally recognized overnight
delivery service, in each case properly addressed to the party to receive the
same.  The addresses and facsimile numbers for such communications shall be:
 
If to the Company:
 
Vitran Corporation, Inc.
185 The West Mall, Suite 701
Toronto, ON, Canada, M9C 5L5
Telephone:             (416) 596-7664 Ext. 231
Facsimile:                (416) 596-8039
Attention:               Richard Gaetz, President and Chief Executive Officer




With copies (which shall not constitute notice) to:


Lang Michener LLP
Brookfield Place
Suite 200, 181 Bay Street
Toronto, ON, Canada, M5J 2T7
Telephone:              (416) 360-8600
Facsimile:                 (416) 365-1719
Attention:                Hellen L. Siwanowicz, Esq.


and


Drinker Biddle & Reath LLP
One Logan Square
18th and Cherry Streets
Philadelphia, PA  19103
Telephone:               (215) 988-2880
Facsimile:                  (215) 988-2757
Attention:                 Stephen T. Burdumy, Esq
   Matthew M. McDonald, Esq.


If to Legal Counsel:


To be provided to the Company in writing following appointment of Legal Counsel.


If to a Purchaser, to its address and facsimile number set forth on the Schedule
of Purchasers attached hereto, with copies to such Purchaser’s representatives
as set forth on the Schedule of Purchasers, or to such other address and/or
facsimile number and/or to the attention of such other Person as the recipient
party has specified by written notice given to each other party five days prior
to the effectiveness of such change.  Written confirmation of receipt (A) given
by the
 

 
 

--------------------------------------------------------------------------------

 

recipient of such notice, consent, waiver or other communication, (B)
mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by a courier or overnight courier
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.
 
11.3           No Waiver.  Failure of any party to exercise any right or remedy
under this Agreement or otherwise, or delay by a party in exercising such right
or remedy, shall not operate as a waiver thereof.
 
11.4           Governing Law; Waiver of Jury Trial.  All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York.  Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  If any provision of this
Agreement shall be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other
jurisdiction.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.
 
11.5           Entire Agreement.  This Agreement, the other Transaction
Documents (as defined in the Securities Purchase Agreement) and the instruments
referenced herein and therein constitute the entire agreement among the parties
hereto with respect to the subject matter hereof and thereof.  There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein and therein.  This Agreement, the other Transaction
Documents and the instruments referenced herein and therein supersede all prior
agreements and understandings among the parties hereto with respect to the
subject matter hereof and thereof.
 
11.6           Successors and Assigns.  Subject to the requirements of Article
9, this Agreement shall inure to the benefit of and be binding upon the
permitted successors and assigns of each of the parties hereto.
 

 
 

--------------------------------------------------------------------------------

 



 
11.7           Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
 
11.8           Counterparts; Facsimile Signatures.  This Agreement may be
executed in identical counterparts, each of which shall be deemed an original
but all of which shall constitute one and the same agreement.  This Agreement,
once executed by a party, may be delivered to the other party hereto by
facsimile transmission of a copy of this Agreement bearing the signature of the
party so delivering this Agreement.
 
11.9           Further Assurances; No Inconsistent Agreements.  Each party shall
do and perform, or cause to be done and performed, all such further acts and
things, and shall execute and deliver all such other agreements, certificates,
instruments and documents, as any other party may reasonably request in order to
carry out the intent and accomplish the purposes of this Agreement and the
consummation of the transactions contemplated hereby.  Neither the Company nor
any of its subsidiaries (as such term is defined in the Business Corporations
Act (Ontario)) (the “subsidiaries”) has entered, as of the date hereof, nor
shall the Company or any of the Subsidiaries, on or after the date hereof, enter
into any agreement with respect to its securities, that would have the effect of
impairing the rights granted to the Investors in this Agreement or otherwise
conflicts with the provisions hereof.
 
11.10           Required Consent.  All consents and other determinations
required to be made by the Investors pursuant to this Agreement shall be made,
unless otherwise specified in this Agreement, by the Required Holders.
 
11.11           Construction.  The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent
and no rules of strict construction will be applied against any party.
 
11.12           No Third Party Beneficiaries.  This Agreement is intended for
the benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except to the extent set forth in Article 6.
 
11.13           Several Liability.  The obligations of each Investor hereunder
are several and not joint with the obligations of any other Investor, and no
provision of this Agreement is intended to confer any obligations on any
Investor vis-à-vis any other Investor.  Nothing contained herein, and no action
taken by any Investor hereto, shall be deemed to constitute the Investors as a
partnership, an association, a joint venture or any other kind of entity or
group, or create a presumption that the Investors are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated herein.
 


[Signature Page Follows]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Purchaser and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
COMPANY:
       
VITRAN CORPORATION INC.
                   
By:
/s/ Sean Washchuk
 
Name:
Sean Washchuk
 
Title:
Vice President, Finance and
   
Chief Financial Officer

 
 
 
 
 


 


 
[Signature Page to Registration Rights Agreement]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Purchaser and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 



 
PURCHASER:
             
TELEION FUND I, LP
       
By:
/s/ James G. Baker III
 
Name:
James G. Baker III
 
Title:
President, Teleion Capital LLC,
   
Manager of Teleion Fund I, LP



 

 
 

--------------------------------------------------------------------------------

 




 
RIDGECREST PARTNERS QP, L.P.
           
By:
/s/ Todd McElroy
 
Name:
Todd McElroy
 
Title:
CFO






 
 

--------------------------------------------------------------------------------

 




 
T. ROWE PRICE ASSOCIATES, INC.,
 
Investment Advisor, By and on Behalf of
 
its Participating Advisory Funds Listed on the Schedule of Purchasers
           
By:
/s/ Hugh M. Evans III
 
Name:
Hugh M. Evans III
 
Title:
Vice President






 
 

--------------------------------------------------------------------------------

 




 
SCOPUS ASSET MANAGEMENT LP
             
By:
/s/ Jonathan D’Orsi
 
Name:
Jonathan D’Orsi
 
Title:
COO






 
 

--------------------------------------------------------------------------------

 




 
FIDELITY PURITAN TRUST:
 
FIDELITY LOW-PRICED STOCK FUND
           
By:
/s/ Jeffrey Christian
 
Name:
Jeffrey Christian
 
Title:
Deputy Treasurer



 

 
 

--------------------------------------------------------------------------------

 




 
UBS O’CONNOR LLC
 
F/B/O: O’CONNOR PIPES CORPORATE
STRATEGIES MASTER LIMITED
         
By:
/s/ Jeffrey Putman
 
Name:
Jeffrey Putman
 
Title:
Executive Director



 

 
 

--------------------------------------------------------------------------------

 




 
NEWLAND MASTER FUND, LTD.
             
By:
/s/ Joseph Yankovich
 
Name:
Joseph Yankovich
 
Title:
CFO



 

 
 

--------------------------------------------------------------------------------

 




 
ADVANCED SERIES TRUST 
 
AST ACADEMIC STRATEGIES ASSET
 
ALLOCATION PORTFOLIO (the “Fund”)
           
By:
Jennison Associates LLC,
   
as Subadvisor to the Fund
       
By:
/s/ Ubong U. Edemeka
 
Name:
Ubong U. Edemeka
 
Title:
Managing Director and
   
Porfolio Manager of the Fund



 

 
 

--------------------------------------------------------------------------------

 




 
JENNISON SMALL COMPANY FUND, INC. (the “Fund”)
           
By:
Jennison Associates LLC,
   
as Subadvisor to the Fund
       
By:
/s/ John P. Mullman
 
Name:
John P. Mullman
 
Title:
Managing Director and
   
Portfolio Manager of the Fund





































 








[Purchaser Signature Page to Registration Rights Agreement]
 

 
 

--------------------------------------------------------------------------------

 




SCHEDULE OF PURCHASERS
 

 
Purchaser
Purchaser’s Address
and Facsimile Number
No. of Common Shares
1.
Teleion Fund I, LP
150 Chickering Meadow, Nashville, TN 37215
 
Fax No.: 615-523-2161
Attn: Jim Baker, President
100,000
2.
Ridgecrest Partners QP, L.P.
767 Third Ave, 20th Floor, New York, NY 10017
 
Fax No.:212-935-6095
Attn: Todd McElroy
75,000
3.
T. Rowe Price Associates Inc. by and on behalf of T. Rowe Price Small-Cap Value
Fund, Inc.
100 East Pratt St., Baltimore, MD 21202
 
Fax No.:410-345-6575
Attn: Margie Schwartz, Senior Legal Analyst
255,900
4.
T. Rowe Price Associates Inc. by and on behalf of T.Rowe Price U.S. Equities
Trust
100 East Pratt St., Baltimore, MD 21202
 
Fax No.:410-345-6575
Attn: Margie Schwartz, Senior Legal Analyst
437
5.
Scopus Asset Management LP
623 Fifth Ave, 31st Floor, New York, NY 10022
 
Fax No.:212-251-3279
Attn: Jonathan D'Orsi, COO
400,000
6.
Fidelity Puritan Trust: Fidelity Low-Priced Stock Fund
82 Devonshire Street, Boston, MA 02109-3614
 
Fax No.: 617-850-8477
Attn: Diane Johnston
500,000
7.
UBS O’Connor LLC F/B/O: O’Connor Pipes Corporate Strategies Master Limited
One North Wacker Drive, 32nd Floor, Chicago, IL 60606
 
Fax No.: 312-525-6247
Attn: Robert A. Murray
100,000
8.
Newland Master Fund, Ltd.
350 Madison Avenue, 11th Floor, New York, NY 10017
 
Fax No.: 212-329-0770
Attn: Joseph Yankovich, CFO
394,886
9.
Advanced Series Trust - AST Academic Strategies Asset Allocation Portfolio
466 Lexington Avenue, New York, NY 10017
 
Fax No.:212-682-9831
Attn: Julian A. Bobb, Vice President and Corporate Counsel
147,059
10.
Jennison Small Company Fund, Inc.
466 Lexington Avenue, New York, NY 10017
 
Fax No.:212-682-9831
Attn: Julian A. Bobb, Vice President and Corporate Counsel
725,000



 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
SELLING STOCKHOLDERS
 
For additional information regarding the issuance of the common stock, see
“Private Placement of Common Stock” above.  We are registering the shares of
common stock in order to permit the selling stockholders to offer the shares for
resale from time to time.  Except for the ownership of the common stock issued
pursuant to the Securities Purchase Agreement, the selling stockholders have not
had any material relationship with us within the past three years.
 
The table below lists the selling stockholders and other information regarding
the beneficial ownership of the shares of common stock by each of the selling
stockholders.  The second column lists the number of shares of common stock
beneficially owned by each selling stockholder, based on its ownership of the
common stock issued pursuant to the Securities Purchase Agreement, as of
September 17, 2009.  The third column lists the shares of common stock being
offered by this prospectus by the selling stockholders.  The fourth column
assumes the sale of all of the shares offered by the selling stockholders
pursuant to this prospectus.  The selling stockholders may sell all, some or
none of their shares in this offering.  See “Plan of Distribution.”
 
 
 

--------------------------------------------------------------------------------

 



 
Name of Selling Stockholder
Number of Shares Beneficially
Owned Prior to Offering
Maximum Number of Shares
to be Sold Pursuant
to this Prospectus
Number of Shares
Owned After Offering
                       
[Information to be provided by the Investors]
                               



 


 
 
 

--------------------------------------------------------------------------------

 

PLAN OF DISTRIBUTION
 
We are registering the shares of common stock to permit the resale of these
shares of common stock by the selling stockholders from time to time after the
date of this prospectus.  We will not receive any of the proceeds from the sale
by the selling stockholders of the shares of common stock.
 
The selling stockholders may sell all or a portion of the shares of common stock
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents.  If the shares of
common stock are sold through underwriters or broker-dealers, the selling
stockholders will be responsible for underwriting discounts or commissions or
agent’s commissions.  The shares of common stock may be sold in one or more
transactions at fixed prices, at prevailing market prices at the time of the
sale, at varying prices determined at the time of sale, or at negotiated
prices.  These sales may be effected in transactions, which may involve crosses
or block transactions,
 
 
•
on any national securities exchange or quotation service on which the securities
may be listed or quoted at the time of sale;

 
 
•
in the over-the-counter market;

 
 
•
in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;

 
 
•
through the writing of options, whether such options are listed on an options
exchange or otherwise;

 
 
•
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 
 
•
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 
 
•
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 
 
•
an exchange distribution in accordance with the rules of the applicable
exchange;

 
 
•
privately negotiated transactions;

 
 
•
short sales;

 
 
•
sales pursuant to Rule 144;

 
 
•
broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 
 
 

--------------------------------------------------------------------------------

 



 
 
•
a combination of any such methods of sale; and

 
 
•
any other method permitted pursuant to applicable law.

 
If the selling stockholders effect such transactions by selling shares of common
stock to or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling stockholders or commissions from
purchasers of the shares of common stock for whom they may act as agent or to
whom they may sell as principal (which discounts, concessions or commissions as
to particular underwriters, broker-dealers or agents may be in excess of those
customary in the types of transactions involved).  In connection with sales of
the shares of common stock or otherwise, the selling stockholders may enter into
hedging transactions with broker-dealers, which may in turn engage in short
sales of the shares of common stock in the course of hedging in positions they
assume.  The selling stockholders may also sell shares of common stock short and
deliver shares of common stock covered by this prospectus to close out short
positions and to return borrowed shares in connection with such short
sales.  The selling stockholders may also loan or pledge shares of common stock
to broker-dealers that in turn may sell such shares.
 
The selling stockholders may pledge or grant a security interest in some or all
of the warrants or notes owned by them and, if they default in the performance
of their secured obligations, the pledgees or secured parties may offer and sell
the shares of common stock from time to time pursuant to this prospectus or any
amendment to this prospectus under Rule 424(b)(3) or other applicable provision
of the Securities Act of 1933, as amended, amending, if necessary, the list of
selling stockholders to include the pledgee, transferee or other successors in
interest as selling stockholders under this prospectus.  The selling
stockholders also may transfer and donate the shares of common stock in other
circumstances in which case the transferees, donees, pledgees or other
successors in interest will be the selling beneficial owners for purposes of
this prospectus.
 
At the time a particular offering of the shares of common stock is made, a
prospectus supplement, if required, will be distributed which will set forth the
aggregate amount of shares of common stock being offered and the terms of the
offering, including the name or names of any broker-dealers or agents, any
discounts, commissions and other terms constituting compensation from the
selling stockholders and any discounts, commissions or concessions allowed or
reallowed or paid to broker-dealers.
 
Under the securities laws of some states, the shares of common stock may be sold
in such states only through registered or licensed brokers or dealers.  In
addition, in some states the shares of common stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.
 
There can be no assurance that any selling stockholder will sell any or all of
the shares of common stock registered pursuant to the registration statement, of
which this prospectus forms a part.
 
 
 

--------------------------------------------------------------------------------

 



 
The selling stockholders and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, to the extent applicable, Regulation M of the Exchange Act, which
may limit the timing of purchases and sales of any of the shares of common stock
by the selling stockholders and any other participating person.  To the extent
applicable Regulation M may also restrict the ability of any person engaged in
the distribution of the shares of common stock to engage in market-making
activities with respect to the shares of common stock.  All of the foregoing may
affect the marketability of the shares of common stock and the ability of any
person or entity to engage in market-making activities with respect to the
shares of common stock.
 
We will pay all expenses of the registration of the shares of common stock
pursuant to the registration rights agreements, estimated to be $[     ] in
total, including, without limitation, Securities and Exchange Commission filing
fees and expenses of compliance with state securities or “blue sky” laws;
provided, however, that a selling stockholder will pay all underwriting
discounts and selling commissions, if any.  We will indemnify the selling
stockholders against liabilities, including some liabilities under the
Securities Act, in accordance with the registration rights agreements, or the
selling stockholders will be entitled to contribution.  We may be indemnified by
the selling stockholders against civil liabilities, including liabilities under
the Securities Act, that may arise from any written information furnished to us
by the selling stockholder specifically for use in this prospectus, in
accordance with the related registration rights agreements, or we may be
entitled to contribution.
 
Once sold under the registration statement, of which this prospectus forms a
part, the shares of common stock will be freely tradable under the Securities
Act in the hands of persons other than our affiliates.
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT




[Transfer Agent]
[Address]
Attention:


Re:           Vitran Corporation Inc.


Ladies and Gentlemen:


[We are][I am] counsel to Vitran Corporation Inc., a corporation formed under
the laws of Ontario, Canada (the “Company”), and have represented the Company in
connection with that certain Securities Purchase Agreement (the “Securities
Purchase Agreement”) entered into by and among the Company and the buyers named
therein (collectively, the “Holders”) pursuant to which the Company issued to
the Holders shares of its common stock (the “Shares”).  Pursuant to the
Securities Purchase Agreement, the Company also has entered into a Registration
Rights Agreement with the Holders (the “Registration Rights Agreement”) pursuant
to which the Company agreed, among other things, to register the common stock
under the Securities Act of 1933, as amended (the “Securities Act”).  In
connection with the Company’s obligations under the Registration Rights
Agreement, on ____________ ___, 20 , the Company filed a Registration Statement
on Form S-3 (File No. 333-_____________) (the “Registration Statement”) with the
Securities and Exchange Commission (the “SEC”) relating to the Shares, which
Registration Statement names each of the Holders as a selling stockholder
thereunder.
 
In connection with the foregoing, [we][I] advise you that a member of the SEC’s
staff has advised [us][me] by telephone that the SEC has entered an order
declaring the Registration Statement effective under the Securities Act at
[ENTER TIME OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and [we][I] have
no knowledge, after telephonic inquiry of a member of the SEC’s staff, that any
stop order suspending its effectiveness has been issued or that any proceedings
for that purpose are pending before, or threatened by, the SEC and the Shares
are available for resale under the Securities Act pursuant to the Registration
Statement unless we have delivered to you notice in writing that the
Registration Statement has ceased to be effective for any reason.
 
 
 

--------------------------------------------------------------------------------

 



 
This letter shall serve as our standing opinion to you that the Shares are
freely transferable by the Holders pursuant to the Registration Statement.  You
need not require further letters from us to effect any future legend-free
issuance or reissuance of the Shares to the Holders as contemplated by the
Company’s Irrevocable Transfer Agent Instructions dated ________ __, 2009.
 
                      Very truly yours,
 
 

 
 
                      By:_____________________
 
CC:           [LIST NAMES OF HOLDERS]
 


 